Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation Under - 35 USC § 112(f) or 6th ¶
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

display module, shot positioning module, wireless module, storage module, audio capture module, data acquisition module, image processing module, night vision module, expansion input/output (I/O) module, in claim 7-10, 12-20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 3, 5, 7-11, 16-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

For combining “Expansion Power Supply” with “Data acquisition module” and or other modules w/o proper description within specification

Claim 3 discloses, “wherein the interface further facilitates data communications between the camera expansion device and the imaging device”, which appears to be a combination of Integrated Exansion Module 450 (from base claim 17) and Data Acquisition Module 470 (see fig. 4 of specification). Such a combined description is not found within the Specification. 

Claim 5 recites that already realized expansion power supply 450 according to the recitations of claim 1 further includes a Universal Serial Bus (USB) interface, a mini USB, a micro USB, a serial interface, a parallel interface, a Firewire interface, an Ethernet interface, a wireless interface, a cable, or a Bluetooth interface, description of which is not found in the specification.

Claim 7 recites that already realized expansion power supply 450 according to the recitations of claim 1, further comprising: at least one of a display module, a shot positioning module, a wireless module, a storage module, an audio capture module, a data acquisition module, an image processing module, a night vision module, an expansion input/output (I/O) module, or any combination thereof, description of which is not found in the specification.

Claims 8-10 further limits claim 7 with specifics. 

Claim 11 recites that already realized expansion power supply 450 according to the recitations of claim 1 further comprising: an expansion function button, the expansion function button configured to receive inputs that expand functionality of the imaging device when the interface is removably coupled to a corresponding interface of the imaging device, description of which is not found in the specification.
Claim 16 recites combination of a night vision module removably coupleable to the housing to add night vision capabilities to the imaging device; and an expansion input/output module disposed in the housing that allows the imaging device to communicate with external devices, description of which is not found in the specification.

Claims 17-20 further limits claim 16 with specifics. 

Specification discloses different embodiments of the integrated expansion module in fig. 4, e.g. a Data Acquisition module 470, and/or an expansion power supply 450. Corresponding written description of these embodiments are found in ¶0039, ¶0040, ¶0045, ¶0047 … etc. However, nowhere in the specification it is found that a “Data Acquisition Module” and “Expansion Power Supply” can be combined into one expansion unit. Specific structure of such specific species is not found anywhere in the specification (please refer to PGPUB US 20210281719 A1 for citations provided). 

According to claim 1 recitation, the camera expansion interface is already settled as Expansion Power Supply 450. The corresponding disclosure in ¶0045, which discloses the structures and functionalities of Expansion Power Supply 450 does not have any disclosure to implement it as any of a Universal Serial Bus (USB) interface, a mini USB, a micro USB, a serial interface, a parallel interface, a Firewire interface, an Ethernet interface, a wireless interface, a cable, or a Bluetooth interface. Furthermore, according to disclosure of ¶0045, Expansion Power Supply 450 does not have any disclosure to implement it as display module, a shot positioning module, a wireless module, a storage module, an audio capture module, a data acquisition module, an image processing module, a night vision module, an expansion input/output (I/O) module, or any combination thereof. Furthermore, there is no disclosure in specification which states that Expansion Power Supply 450 further comprising: at least one of a display module, a shot positioning module, a wireless module, a storage module, an audio capture module, a data acquisition module, an image processing module, a night vision module, an expansion input/output (I/O) module, or any combination thereof. Furthermore, there is no disclosure in specification which states that Expansion Power Supply 450 further comprising an expansion function button, the expansion function button configured to receive inputs that expand functionality of the imaging device when the interface is removably coupled to a corresponding interface of the imaging device.

A generic statement is found in ¶0039, reciting, 
An expansion module 130 may also comprise a module that includes a combination of functions (e.g., a storage module 440 and an audio capture module 460 enclosed within a single housing portion 140).

However, such a broad generic statement is not sufficient for meeting the written description requirement describing under 35 USC 112 (a) for specific species claim like claim 20.

Furthermore, ¶0045, which describes the structure and functions of the expansion module as “Expansion Power Supply”, does not indicate any disclosure through which in can be surmised that interface 132 may be used for any sort of data communication. ¶0045 mentions,

…the communication interface 132 may couple with an inductive coil plate that inductively couples with the inductive charger (which has its own coil). In the case of conductive charging, the communications interface 132 is configured to receive a discharge from a capacitive power source that is the expansion power supply 450. Alternatively, the expansion power supply 450 couples directly to battery terminals of the camera 110 rather than coupling via the interface 132.

Disclosure above clearly indicates that interface 132, which has data communication facilities in other embodiments of expansion module 130, does not have any data communication functionalities. It merely has inductive and capacitive circuitry role, when used as a Expansion Power Supply. The very last line indicates that during usage as expansion power supply, the interface is unused entirely.

As for claims 15-20, as mentioned above, the combination of night vision module 490 and an expansion input/output module 495 in one camera system is not disclosed within the specification. Relevant descriptions are found in ¶0039, ¶0050-0051 and ¶0054. In all the descriptions only a single expansion unit is understood and described attachable to the main camera. 

As also described above, a generic statement is found in ¶0039, reciting, an expansion module 130 may also comprise a module that includes a combination of functions (e.g., a storage module 440 and an audio capture module 460 enclosed within a single housing portion 140), is a broad generic statement – which is not sufficient for meeting the written description requirement describing under 35 USC 112 (a) for specific species claim like claim 20.
E.g. MPEP § 2163.I.B describes –
New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).

MPEP § 2163.II.A.3(a).ii.(b) describes –

To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.

Thus based on the explanations provided above, claims 3, 5, 7-11, 16-20 fail to comply with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and thus rejected. Dependent claims 8-11, and 17-20 are rejected as being dependent on the base claims which are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to sufficiently meet the written description requirement. 

Examiner’s note
Regarding examination of claims 3, 5, 7-11, 16-20 on their merits, MPEP section 2163.06(I) provides that, if new matter is added to the claims, "the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement”. Further, "The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant." (Underlining added).  In light of the above requirement the claims have been examined on their merits as currently claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Against Patent 8,638,392

Claims 1-4, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 7, 7, 7, and 7 respectively of U.S. Patent No. 8,638,392. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 8,638,392. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 8,638,392.
The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

Against Patent 10,356,291
Claims 1-4, 6, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 7, 7, 7+4, 7, 12, 12, 12, and 12 respectively of U.S. Patent No. 10,356,291. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,356,291. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,356,291.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 
	
Against Patent 10,986,253
Claims 1-4, 6, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 15, 15, 15, 15, 4, 4, 4, and 4 respectively of U.S. Patent No. 10,986,253. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,986,253. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,986,253.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1, 3, 4-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hanada et al (US 2002/0075397 A1; hereinafter Hanada).
	
Regarding claim 1, Hanada discloses a camera expansion device (20, fig. 4), comprising: 
a housing (auxiliary power supply unit 20 has a housing, fig. 4); 
 	a power supply within the housing, the power supply configured to power an imaging device (Furthermore, ease of operability of the camera is not sacrificed (i.e., not hindered) when the auxiliary power supply unit 20 or the printer unit 30 is attached to the bottom surface 10b of the camera body 10 – ¶0043, figs. 3, 4, 6); 
a securing structure (22, fig. 4) extending from the housing for securing the housing to a separate mounting device (…a pair of locking/locating projections 22 which are respectively fitted into the pair of locking/locating slots 12 of the camera body 10 –
 ¶0041); and 
 	an interface (21, fig. 4) configured to facilitate power transfer between the camera expansion device and the imaging device (abstract, figs. 4, 6, 7, 9, 10, ¶0008-0010).

Regarding claim 3, Hanada discloses the camera expansion device of claim 1, wherein the interface further facilitates data communications between the camera expansion device and the imaging device when the interface is removably coupled to a corresponding interface of the imaging device (The control terminal array 11a is connected to the bus line 105 so that control signals are transmitted between the camera body 10 and the mounted accessory (e.g., auxiliary power supply unit 20 or printer unit 30) via the control terminal array 11a and the corresponding control terminal array 21a or 31a – ¶0047).
Regarding claim 4, Hanada discloses the camera expansion device of claim 1, wherein the interface is an electrical connector (abstract, fig. 4, ¶0041).

Regarding claim 5, Hanada discloses the camera expansion device of claim 1, wherein the interface is one of a Universal Serial Bus (USB) interface, a mini USB, a micro USB, a serial interface, a parallel interface, a Firewire interface, an Ethernet interface, a wireless interface, a cable, or a Bluetooth interface (I/F 11a of 11 sends serial signal on signal line according to fig. 9, thus is understood meeting the limitation of serial interface).

Regarding claim 6, Hanada discloses the camera expansion device of claim 1, wherein the power supply includes at least one of a battery, a solar charger, an inductive charging element, or a capacitive charging element (APS has a battery, abstract).

Claim(s) 12-15 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Igarashi et al (US 2009/0060465 A1; hereinafter Igarashi).

Regarding claim 12, Igarashi discloses a camera system (figs. 1-5), comprising: 
an imaging device configured to capture images and video (As shown in FIGS. 1 and 3, a recording and reproducing unit 20 that records and reproduces videos captured from the lens barrel 3 is formed on a left side surface 2c of the apparatus main body 2. When the lens barrel 3 is mounted on the apparatus main body 2, a grip section 42 provided in the lens barrel 3 is extended to the left side surface 2c of the apparatus main body 2.); and 
an expansion device (auxiliary recording medium unit 5, figs. 4-5, 27-28) configured to removably couple to the imaging device (¶0154), the expansion device comprising: 
a housing (figs. 4-5, 27-28); 
a cavity within the housing, the cavity configured to receive the imaging device (figs. 4-5, 27-28, ¶0154-0158); 
an audio capture module disposed on the housing, the audio capture module configured to capture audio (figs. 4-5, 27-28, ¶0154-0158); and 
an interface within the cavity (Such a main body unit 213 is connected to the apparatus main body 201 via a connection cable 219. Video data captured from the lens barrel 202 and video data reproduced by the recording and reproducing unit 210 and the auxiliary recording medium unit 5 are supplied to the main body unit 213. The main body unit 213 displays the video data on the display unit 21 – ¶0216); 
the interface configured to facilitate audio transfer between the expansion device and the imaging device (¶0216. When the unit-side terminal section 141 is mounted, the main-body-side terminal section 251 transmits various data of videos, sound, and the like captured from the lens barrel 202 and supplies electric power of the battery pack 207 to the auxiliary recording medium unit 5 as driving power – ¶0237).

Regarding claim 13, Igarashi discloses the camera system of claim 12, wherein the audio capture module captures or stores audio concurrently with the imaging device capturing video (‘The auxiliary recording medium unit 5 is used to record imaged data in parallel to a main recording medium’ – ¶0154.
since editing of data is possible in a state in which the auxiliary recording medium unit 5 is removed from the apparatus main body 2, it is possible to simultaneously perform rough editing of captured videos and sound in parallel while continuing imaging by the imaging apparatus – ¶0202
When the unit-side terminal section 141 is mounted, the main-body-side terminal section 251 transmits various data of videos, sound, and the like captured from the lens barrel 202 and supplies electric power of the battery pack 207 to the auxiliary recording medium unit 5 as driving power – ¶0237).

Regarding claim 14, Igarashi discloses the camera system of claim 12, wherein the expansion device further comprises a storage module within the housing, the storage module configured to provide additional storage space for storing captured images, video, and audio (¶0155, 0157, 0192, 0195 …etc.).

Regarding claim 15, Igarashi discloses the camera system of claim 12, further comprising: a securing structure configured to secure the imaging device and the expansion device to a separate mounting device (An attachment hole 30d to which a tripod and various accessories can be attached is also provided – ¶0084).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims [A terminal disclaimer is required before a Notice of Allowance can be issued].

The following is a statement of reasons for the indication of allowable subject matter:  

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 2, wherein the securing structure includes adjacent protrusions, each of which has an aperture, and wherein the adjacent protrusions extend perpendicularly away from the housing, and wherein the apertures in the adjacent protrusions are aligned.

Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along with a successful rebuttal arguments showing that the rejections made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in this Office Action is not proper [A terminal disclaimer is required before a Notice of Allowance can be issued]. 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the camera expansion device of claim 1, further comprising: at least one of a display module, a shot positioning module, a wireless module, a storage module, an audio capture module, a data acquisition module, an image processing module, a night vision module, an expansion input/output (I/O) module, or any combination thereof.
Claims 16-20 would be allowed, provided successful rebuttal arguments showing that the rejections made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in this Office Action is not proper is submitted in the reply.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 16, Thompson (US 2006/0216019 A1) discloses a camera system (fig. 7), comprising: 
 	an imaging device (100, fig. 7) including a lens, an image sensor that detects light passing through the lens, a processor that receives image information from the image sensor, and a device connector in communication with the processor (fig. 3, ¶0035); 
 	a camera expansion device (400, fig. 7) removably coupleable to the device connector of the imaging device to enable additional camera functionality (fig. 7, ¶0053), the camera expansion device comprising:
 	a housing (fig. 7); 
 	a night vision module (400, fig. 7) removably coupleable to the housing to add night vision capabilities to the imaging device (¶0053). 
However, Thompson is not found disclosing reasonably the limitation of, an expansion input/output module disposed in the housing that allows the imaging device to communicate with external devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –Tsuchida (US 2004/0169955 A1), Murata et al. (US 5,627,587 A) – who disclose cameral systems of interest having expansion module supporting backup battery, and/or storage capabilities. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697